BaRNes, J.
(dissenting). The plain, unvarnished tale in this ease is that Smith, an habitual toper, left his work, went to a saloon some distance from his place of employment, got a partial “jag” on, started back with a bottle of whisky, and got so drunk that thereafter while he was driving his team over a smooth road he fell off the wagon and broke his neck. There is no suggestion that the whisky was injected into him by force or by stealth or artifice. He bought it himself and drank it alone. It was an offense under the law of Wisconsin for him to get so drunk that he could not provide for his own safety or the safety of others, for which he might have been punished had he survived. Of course if the act of drinking was accidental or automatic or a mere mechanical exercise unconsciously performed, then intent would be lacking. But there is neither finding nor evidence that such was the fact. The deceased was a seasoned veteran, having a penchant for getting drunk, who from his long experience must have known and appreciated his capacity. The Commission did not find that the deceased got drunk hy accident. There was no evidence in the case to warrant any such finding. It did not award damages on any such theory. *110It plainly says so in its decision. After holding that the claimant' was drunk at the time he fell off the wagon and that the drunkenness caused his death, it says: “The question we have to decide is whether or not such intoxication is a defense against compensation.” And in conclusion the Commission says: “If the legislature had so intended, we believe that it would have specifically so provided in the act.” The court holds that if the. claimant got drunk intentionally, that would be wilful misconduct within the meaning of the statute. The Commission held that it would not be, as I read the findings and decision. It is apparent that if the Commission construed the law as does the court, it would have denied recovery. This court sustains the conclusion reached by the Commission in a curious manner. It in effect says that the Commission found that there was no wilful misconduct. Under some circumstances drunkenness would not be wilful misconduct. Ergo the Commission must have found that the exculpating circumstances existed, and its finding in this behalf is conclusive on the court.
It was not found that the deceased got drunk on an unusually small allowance of liquor because of sickness, hunger, or any other reason. Such a finding would totally lack support in the evidence. Where a party accustomed to the use of liquor drinks it until he gets drunk, the presumption is that he intended to do just what he did do. It was for the claimant to show by some facts or circumstances that for some reason or other the deceased drank less liquor than was ordinarily necessary to produce stupefaction in the instant case. No such evidence was produced. I think the circuit court was clearly right in holding that there could be no recovery, and that the Commission would have reached the same conclusion had it construed the law as the circuit court did and as this court does. The judgment of the court is based on a finding of fact which the Commission did not *111make, to wit, that tbe deceased did not intend to get drunk. What tbe Commission in reality concluded was that intention was immaterial because an allowance might be made for an injury resulting from intentional intoxication.
Maeshall, J., and ViNjb, J. We concur in tbe foregoing opinion of Mr. Justice BarNes.